Citation Nr: 1704409	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for hepatitis C.

The Veteran testified before the undersigned at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file. 

Thereafter, in August 2014, the Board remanded the claim for additional evidentiary development.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hepatitis C had its onset during military service or is otherwise related to such service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, VA's duty to notify was satisfied through a letter dated in April 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Available post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in June 2010.  Pursuant to the Board remand, an additional VA examination was provided in November 2014.  The examinations are adequate for the purposes of the service connection claim adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Thereafter, the RO issued a supplemental statement of the case in December 2014.  There has been substantial compliance with the Board's previous remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his hepatitis C is due to constant exposure to needles and suture sticks during military service.  See Virtual VA Hearing transcript p. 11 received 07/02/2014.  Specifically, he reported that he did a lot of suturing and injections and may have stabbed or cut himself during the process.  Id. at p. 5-7; see also VBMS Correspondence received 05/05/2010.  He also reported that his work in the medical field during service exposed him to a lot of blood.  Additionally, the appellant contends that immunizations for hepatitis A and hepatitis B also contributed to the onset of his hepatitis C.  Id. at 12.

Service treatment records are negative for relevant complaints or treatment, or a diagnosis of hepatitis C during military service.  

A review of the appellant's Form DD-214 demonstrates that his military occupational specialty was medical service specialist.  

Post-service private treatment records reveal that the Veteran was diagnosed with hepatitis C in December 2009.  

In a statement dated in April 2010, the Veteran reported that he had various test done by VA, along with inoculations for hepatitis, but the disease was never tested.  He believed that he was never tested for hepatitis C.  He mentioned that his physician stated that he probably had the condition for many years and that it 
'just showing up."  See VBMS Correspondence received 04/30/2010.  

In a subsequent statement dated in May 2010, the Veteran reported that there would be no files in his military records for hepatitis because there was no test available or, at least, he was not tested for hepatitis C during military service.  According to his research, no effective test for hepatitis C was developed until after the late 80s and not implemented until after his period of active duty service.  The appellant further mentioned that he has no history of drug use and has been tested by federal and state agencies for employment positions, which have all been negative for drug use.  Further, he had been married for 23-24 years, and thus has not had multiple partners.  See VBMS Correspondence received 05/05/2010.

The Veteran underwent a VA examination in June 2010.  It was noted that he had been diagnosed with hepatitis C in December 2009.  The examiner noted that the Veteran did use intravenous drugs on one single occasion in the 1960s and he admitted to using nasal cocaine on three to four occasions in the 1960s.  He reported that he has had sexual activity with only his wife for the past 25 to 26 years.  Prior to that, he had several partners, but has never paid for sex.  He denied ever having sex with men.  Further, he had no organ transplants or renal dialysis.  It was noted that the Veteran worked as a medic during active duty and reported that he worked in an emergency room and drove ambulances.  He also gave shots, as well as immunizations and occasionally sutured lacerations.  The appellant also worked in labor and delivery doing set up and clean up.  The Veteran reported that he thought he had accidental needle sticks at some point during the afore-mentioned activities.  However, he never reported significant needle sticks to his supervisors.  

Following examination, the examiner diagnosed hepatitis C with mildly elevated liver function tests, asymptomatic.  He determined that he could not resolve the issue regarding the etiology of the Veteran's hepatitis C without resort to mere speculation.  This was based on the fact that the Veteran had a history of possible exposures to hepatitis C during active duty based on his work as a medic.  However, he also had possible exposures due to his drug abuse prior to active duty, including an episode of IV drug abuse, as well as several episodes of nasal cocaine use.  The examiner concluded that there is no way to determine which of these activities resulted in hepatitis C infection. 

The Veteran was provided an additional VA examination in November 2014.  Noted risk factors for hepatitis C included an intravenous drug use on one occasion in 1968 at age 16 and intranasal cocaine on three to four occasions in the late 1960s.  The appellant denied any illicit drug use during or after military service.  It was reported that the Veteran had sexual relations only with his first and second wife.  Prior to his first marriage, he had a few sexual partners but always used protection.  His second wife of 30 years tested negative for hepatitis C.  He has never had sex with men.  The examiner noted that the Veteran worked as a medic during active military service.  He worked on the medical floor, in labor and delivery, and occasionally drove ambulances.  He gave injections and sutured minor lacerations.  It was documented that the appellant thought that he may have had accidental needle sticks while in service, but never reported them.  After miliary service, he worked as a phlebotomist, in a pharmacy, and as a technician helping with autopsies.  There was no history of blood transfusion, tattoos, or body piercing.  The Veteran stated that he only spent one night in jail prior to military service.  

The examiner determined that it was less likely than not that hepatitis C had its onset in service or is otherwise related to military service.  He opined that the most likely risk factors for contracting hepatitis C are the result of intravenous drug use or intranasal cocaine prior to military service.  In support of this finding, the examiner noted that the risk factor for contracting hepatitis C from intravenous drug use has a hazard ratio of 50 times greater than the risk of an individual contracting hepatitis C with no risk factors (standard risk).  The risk of contracting hepatitis C from intranasal cocaine use is 30 times the standard risk.  The risk from multiple sexual partners in the Veteran's case (none known to have a chronic liver condition) is 2 times the standard risk.  The risk of contracting hepatitis C as a health worker (both while in the military - 4 years, and after military service - 3 years) carries a risk of 2 times that of an individual of contracting hepatitis C with no known risk factors.  After an accidental needlestick with known HCV-blood, the risk is about 1.8 percent.  However, after an accidental needlestick with blood of unknown HCV status, the risk is less than 1.5 fold.  The examiner noted that today, there has been no medical evidence that links military vaccination with an increased risk of contracting hepatitis C.  A single night in jail carries no increased risk.  He further noted that there is no history of blood transfusion, body piercing, or tattoos.  

Analysis

Although the Veteran has been diagnosed with hepatitis C, the preponderance of the evidence is against a finding the disorder had its onset during military service or is otherwise related to such service.  At the outset, service treatment records do not reveal treatment for or a diagnosis of hepatitis C during military service.  No post-service treatment is seen until testing in December 2009, when a diagnosis was made.  This was several decades following separation from service.  The Board notes that a significant lapse in time between service and post-service treatment may be considered in evaluating continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran underwent a VA examination in August 2014.  Following examination and after consideration of the Veteran's reports regarding hepatitis risk factors, the examiner determined that it was less likely than not the hepatitis C had its onset in service or is otherwise related to military service.  He opined that the most likely risk factors for contracting hepatitis C were the Veteran's intravenous drug use or intranasal cocaine prior to military service.  His opinion was supported by a detailed rationale, which included identifying the likelihood of contracting hepatitis C following each risk exposure reported by the Veteran.  Moreover, there is no medical evidence to refute the examiner's finding.  In sum, the most probative evidence indicates that the Veteran's hepatitis C is due to pre-service risk factors, and not to in-service incidents identified by the Veteran.  

Although the Veteran believes that his hepatitis C is a result of service, he is not competent, as a lay person, to offer such an opinion.  Rather, this question requires application of medical training or expertise to all pertinent evidence due to the complex nature of hepatitis C and the Veteran's multiple reported risk factors.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the probative evidence of record does not show a nexus between the Veteran's hepatitis C and any event, injury, or disease during military such.  Consequently, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.  As such, service connection for hepatitis C must be denied.  



ORDER

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


